Citation Nr: 1503949	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  12-30 776A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder condition.

2.  Entitlement to service connection for an abdominal condition, to include an inguinal hernia.

3.  Entitlement to service connection for a back condition, to include as secondary to a service-connected disability.

4.  Entitlement to service connection for a right knee condition, to include as secondary to a service-connected disability.

5.  Entitlement to service connection for a left foot condition, to include as secondary to a service-connected disability.

6.  Entitlement to service connection for a skin condition.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to November 1984, February 1991 to March 1991, and January 1992 to May 1992, with additional service in the Army Reserves.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified at a Videoconference hearing before the undersigned Veterans Law Judge in June 2013.  A transcript of this hearing was prepared and associated with the claims file.

The Board has reviewed the Veteran's electronic claims files (in both Virtual VA and the Veterans Benefits Management System).  Additional documents associated with the Veteran's electronic claims file have been reviewed and are either duplicative of evidence of record or do not pertain to the issues on appeal.

The issues of entitlement to service connection for back, right knee, left foot, and skin disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The probative evidence does not demonstrate that the Veteran's currently diagnosed bilateral shoulder disability, to include mild arthritis, manifested during, or as a result of, active military service, or manifested to a compensable degree within one year of service discharge. 

2.  The probative evidence does not demonstrate that the Veteran's currently diagnosed inguinal hernia manifested during, or as a result of, active military service.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for a bilateral shoulder disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014);  38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

2.  The criteria for a grant of service connection for an inguinal hernia have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014);  38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letter sent to the Veteran in April 2009 that fully addressed all notice elements and was sent prior to the initial AOJ decisions in these matters.  The letter informed the Veteran of what evidence was required to substantiate the claims and of the Veteran's and VA's respective duties for obtaining evidence.  The letters also provided notice regarding how disability ratings and effective dates are assigned if service connection is awarded.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Under the circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board recognizes that, under VA's governing regulations, it is obligated to make reasonable efforts to assist an appellant in obtaining evidence necessary to substantiate his claim, including any "relevant records" in the custody of VA or another federal agency.  38 C.F.R. § 3.159(c)(2).  However, with respect to the Veteran's claims on appeal, the Board observes that the duty to assist is not boundless in scope, and VA is only required to make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  VA is not required to assist him in obtaining identified records if no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(c)(1); Golz v. Shinseki, 590 F.3d 1317, 1321-22 (Fed. Cir. 2010).  Additionally, the Board notes that although VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In this particular case, at the June 2013 Videoconference hearing, the Veteran reported that his private physician gave him a medical opinion for his claimed conditions, but he was unable to obtain it in time for the hearing.  The record was held open for 60 days (August 21, 2013) in order for the Veteran to submit further information; however, the Veteran did not provide the evidence. 

Additionally, the VA has also done everything reasonably possible to assist the Veteran with respect to his claims for benefits, such as obtaining service treatment records and private medical records, and providing the Veteran with VA examinations in March 2012.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claims that has not yet been obtained.  

As previously discussed, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge at a hearing in June 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that a Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the undersigned noted the issues on appeal and solicited information regarding the occurrence of injuries and onset and nature of his symptomatology.  The Veteran was advised of the type of evidence that could be identified or submitted to further substantiate the claims.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted or requested.  The Veteran reported that he was being seen by private physicians, but that he had already submitted these records to the VA.  Additionally, the Veteran reported that he did not see any VA doctors for these conditions.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2)  and that the Board may proceed to adjudicate the claims based on the current record.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

II. Service Connection

Service connection may be granted for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service occurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

However, the absence of a documented disability while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Certain listed disabilities, such as arthritis, may be presumed to have been incurred during active military service if manifested to a degree of 10 percent within the first year following 90 days or more active service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for the evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; every item of evidence does not necessarily have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the Veteran.

The issues before the Board are entitlement to service connection for an inguinal hernia and bilateral shoulder disability.  The Veteran contends that his current inguinal hernia and shoulder disabilities are related to an in-service fall off of the back of a truck while in-service.  Additionally, the Veteran contends that his hernia could be related to his in-service job of lifting and pulling items in the Supply and Service Unit.  

The Veteran's service treatment records are void of any treatment or diagnoses of inguinal hernia and shoulder disabilities.  December 1992 records show that the Veteran was loading equipment onto a truck, when he slipped from the back of the truck and injured his right shin.  No other injuries were noted at that time or during follow-up care for the Veteran's shin injury.  Additionally, the August 1993 periodic examination and Report of Medical history noted that the Veteran was in good health, and did not document any known disabilities.  Furthermore, the June 2001 periodic examination noted that the Veteran's clinical evaluation was also normal and documented that the Veteran had no defects, and the Report of Medical history noted that the Veteran had no medical problems.  

Private treatment records show that a May 2006 record noted that the Veteran had a little bit of pain in the groin, but did have a history of a slight hernia in the past.  The Veteran's hiatus hernia was found during a January 2008 esophagogastroduodenoscopy procedure.  

An April 2001 record shows that the Veteran complained of bilateral shoulder pain.  Radiographic examination revealed degenerative changes of both acromioclavicular (AC) joints.  The glenohumeral joint appeared fairly normal.  The physician's assessment was bilateral AC joint degenerative joint disease (DJD) and probable left suprascapular nerve impingement.  An additional April 2001 record noted that the EMG nerve conduction study really did not pinpoint a suprascapular nerve problem.  Additionally, a December 2004 record showed that the Veteran reported left shoulder pain that had been bothering him for at least a couple of weeks.  He had no significant degenerative joint disease of the AC joint visualized on x-ray.  The physician's assessment was left shoulder pain with AC joint tenderness.  

The Veteran was afforded VA examinations in March 2012 to assess his bilateral shoulder disabilities and inguinal hernia.  The Veteran reported that he had bilateral shoulder pain since his in-service fall off of a truck.  The examiner noted a diagnosis of mild arthritis of the bilateral shoulders.  Additionally, the examiner noted a diagnosis of inguinal hernia as of 2008.  After examining the Veteran, the examiner concluded that the claimed conditions were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner further stated that there was no documentation to support the Veteran's claim for shoulder or hernia disabilities.  

The Veteran testified that he fell at least six feet  off a truck in-service.  He reported that he injured numerous body parts.  He also stated that he later began to feel pain in his shoulders.  

The Board finds that the weight of the competent evidence shows that the Veteran is not entitled to service connection for an inguinal hernia or a bilateral shoulder condition.  Although he has current diagnoses of DJD of the AC joints and an inguinal hernia, the existing probative medical evidence does not show that these conditions were manifested in service or are otherwise related to service.  Additionally, the medical evidence does not show that bilateral shoulder DJD manifested within one year of separation.  Thus service connection is not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309 (2014).

The Board may weigh silence in a medical record against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated.  See Kahana v. Shinseki, 24 Vet. App. 428, 439-40 (2011) (Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, as opposed to cases in which there is evidence that is relevant either because it speaks directly to the issue or allows a reasonable inference to be drawn by the Board as fact finder).  For this negative inference to be made, the Board must make two findings-first, that the record being evaluated is complete in relevant part, and second, that the injury, disease, or related symptoms would ordinarily have been recorded had they occurred.  Id. at 440.

Here, the Veteran's service treatment records are complete and it is an indisputable fact that these records do not show that the Veteran was treated for or diagnosed with a hernia or a bilateral shoulder condition during service.  The Veteran's contacts with the service medical departments were numerous during which time his right shin injury (after an in-service fall off of a truck), chest pain, and left knee pain complaints were evaluated.  The Veteran has described his fall from the truck as being so severe, that he injured multiple body parts beside just his right shin.  It is not plausible to the Board that such a significant and traumatic event would not be noted somewhere in the service treatment records if in fact this event occurred.  The Board finds that shoulder and hernia injuries, if present, stemming from the claimed significant and traumatic event would have ordinarily been recorded in the medical records in some manner, if such in-service incident and subsequent injuries existed.  In other words, the Veteran's other medical complaints, however authentic, are extensively documented in the service treatment records.  However, bilateral shoulder and hernia injuries are not.  It is within the common knowledge of a law body, such as the Board, to assume that bilateral shoulder and hernia injuries would be recorded in the service treatment records, if present.  Therefore, the absence of documented bilateral shoulder and hernia injuries makes it less likely that the bilateral shoulder and hernia injuries actually occurred.  See AZ v. Shinseki, No. 2012-7046, 2013 WL 5420978, at *12, (Fed. Cir. Sept. 30, 2013); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Kahana, 24 Vet. App. at 440 (2011) (Lance, J., concurring) (citing Buczynski, 24 Vet. App. at 224 ; Fed. R. Evid. 803 (7)).

Any assertions to the contrary are more likely consistent with an inaccurate recollection or a direct misrepresentation.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).  In fact, a contemporaneous statement as to a declarant's then-existing physical condition, such as his periodic examinations and Reports of Medical History subsequent to the in-service fall, (as opposed to his current statements of memory or belief to prove the fact remembered or believed) are recognized as possessing circumstantial guarantees of trustworthiness.  See Fed. R. Evid. 803 (3).  Therefore, the August 1993 and June 2001 periodic examinations and Reports of Medical History are accepted as the credible and accurate account of his bilateral shoulder and hernia conditions during service.  In either event, the credible evidence does not establish an in-service bilateral shoulder and hernia injuries or diseases.

Furthermore, the Board notes the Veteran's contentions of bilateral shoulder and hernia conditions since his military discharge.  There, however, is no medical evidence or credible lay evidence of continuous symptomatology since the Veteran's active military service.  As stated above, the earliest pertinent post-service medical evidence of complaints associated with the claims file related to the Veteran's bilateral shoulder condition is dated April 2001 and hernia/groin dated May 2006, approximately 10 years after the Veteran's military separation in 1992.  "Jurors may properly '"use their common sense'" and '"evaluate the facts in light of their common knowledge of the natural tendencies and inclinations of human beings"'"  United States v. Vasquez, 677 F.3d 685, 692 (5th Cir. 2012) (quoting United States v. Ayala, 887 F.2d 62, 67 (5th Cir. 1989) (quoting United States v. Henry, 849 F.2d 1534, 1537 (5th Cir. 1988))).  From these facts, the Board reasonably infers that the Veteran has not had bilateral shoulder and hernia symptoms present since service as the result of a significant and traumatic in-service event or as the result of lifting and pulling items in the Supply and Service Unit as he now asserts.  If he did have symptoms present since service then common sense leads to the conclusion that the treatment records would show complaints of the bilateral shoulders earlier than April 2001 and hernia/groin earlier than May 2006 and contemporaneous to service.  Thus, the Veteran's service connection claims cannot be granted on a continuity theory of entitlement.

Additionally, while there is medical evidence showing diagnoses of bilateral shoulder DJD and hiatal hernia, there is no probative medical evidence of record etiologically linking this disability to the Veteran's military service.  As previously mentioned, the March 2012 VA examiner concluded that the claimed conditions were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner further stated that there was no documentation to support the Veteran's claim for shoulder or hernia disabilities.  

The VA examiner's opinion noted above is based on review of the claims folder, including the Veteran's service and private treatment records, and his opinion thoroughly discusses the Veteran's pertinent in-service and post-service medical records.  During the examination, the Veteran provided the examiner with a description of his in-service job duties and current symptoms.  Given the VA examiners' access to the claims folder, the Board finds this opinion to be highly probative in determining whether service connection for bilateral shoulder DJD and hiatal hernia is warranted.

The Board has carefully considered the Veteran's assertions that he has bilateral shoulder DJD and a hiatal hernia that resulted from an in-service fall off a truck and his job duties while in the Supply and Service Unit.  However, as a layperson with no demonstrated medical training or experience, he is not competent to give a medical opinion on the complex medical question of whether his bilateral shoulder DJD and hiatal hernia had their onset in service or are a result of active duty service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms, but not to speak as to diagnosis or etiology except in limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg).  The Board acknowledges that the Veteran is competent to give evidence about the symptoms that he has experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  Competency must be distinguished, however, from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997). 

There can be no doubt from review of the record that the Veteran rendered honorable and faithful service for which the Board is grateful.  While the Board has carefully reviewed the record in depth, it has been unable to identify a basis upon which service connection may be granted.  The Board has also carefully considered the benefit of the doubt rule, but as the preponderance of the evidence is against the claims, the evidence is not in equipoise, and there is no basis to apply it.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for a bilateral shoulder condition is denied.

Service connection for an abdominal condition, to include inguinal hernia, is denied.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claims of service connection for back, right knee, left foot, and skin disabilities.

I. Service Connection Claim

The Veteran contends that his skin condition began in-service.  He stated that he never had a problem with shaving until he went into the service.  He stated that his job required him to keep up his appearance.  He reported that he was put on a shaving profile.  

The Veteran's service treatment records show that in October 1986, he was put on a physical profile for pseudofolliculitis barbae.  The profile informed the Veteran to discontinue shaving for the next five days, and shave every seven days using electric clippers.  Additionally, the Veteran's physician submitted November 1986 and February 1987 letters stating the Veteran had pseudofolliculitis barbae, a skin condition, which was cleared by growing and wearing a beard (which may be trimmed neatly).  The physician further stated that the Surgeons General of all armed force services has allowed these men to continue in the service and to wear a beard neatly trimmed.  Lastly, he recommended that the Veteran be allowed to grow a beard to relieve his condition.  

Private treatment records show a current diagnosis of and treatment for folliculitis barbae. 

He also testified that he had to take his profile with him whenever he went to drill for his two week training periods, and was updated every year.  Specifically, he testified that he showed up for drill status and they sent him to a private doctor who then diagnosed him.  

The Board notes that after review of the claims file, it appears that the Veteran's complete periods of active duty, active duty for training (ACDUTRA), and inactive duty for training (INACDUTRA) with the Army Reserve have not been verified.  The law provides that active military service is active duty; any period of ACDUTRA during which the individual was disabled from a disease or an injury incurred in the line of duty is active service.  Active service also includes a period of INACDUTRA which an individual was disabled from an injury incurred in the line of duty during such training; however service connection is granted only for injuries, not diseases, incurred during inactive duty training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a); see also VAOPGCPREC 86-90; Brooks v. Brown, 5 Vet. App. 484, 485-486 (1993).  Further, ACDUTRA includes full-time duty performed by a member of the National Guard of any State under section 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6.  INACDUTRA includes duty (other than full-time duty) performed by a member of the National Guard of any State, under 32 U.S.C. §§ 316, 502, 503, 504, or 505, or the prior corresponding provisions of law.  38 C.F.R. § 3.6(d)(4). 

Therefore, in order to fully and fairly consider the Veteran's appeal, VA should attempt to obtain the Veteran's Army Reserve records to ascertain whether he may have been serving on active duty for training at the time of the incurrence of his claimed skin disorder.  Specifically, the AMC should confirm all of the Veteran's periods of ACDUTRA.

II. Secondary Service Connection 

The Veteran testified that his back started giving him problems after having issues with his service-connected left knee and right shin.  Additionally, he stated that he had to put a lot of pressure on his right knee due to his service-connected left knee problem.  He also reported that his service-connected right shin problems were causing problems with his right knee as well.  Furthermore, he stated that his left foot began to hurt after his fall and because of his service-connected left knee.  

The Veteran was afforded VA examinations in March 2012 to assess his back, right knee, and left foot disabilities.  The examiner noted diagnoses of spondylosis; left L5-S1 herniated nucleus pulposus; lumbar radiculopathy; DJD of the right knee; and mild hallus valgus, calcaneal spur, and mild pes planus of the left foot.  After examining the Veteran, the examiner concluded that the claimed conditions were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner further stated that there was no documentation to support the Veteran's claim for back, right knee, or left foot disabilities.  However, the examiner did not address whether the Veteran's back, right knee, or left foot disabilities were caused or aggravated by his service-connected left knee and/or right shin disabilities.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  

Without further clarification, the Board is without medical expertise to determine whether the Veteran's back, right knee, or left foot disabilities were caused and/or aggravated by a service-connected disability. Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, a VA examination should be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1) Undertake appropriate efforts to verify the Veteran's periods of ACDUTRA for purposes of determining whether folliculitis barbae manifested during a period of ACDUTRA. 
2) Additionally, schedule the Veteran for a VA orthopedic examination to determine whether his back, right knee, and left foot disabilities are secondary to service connected disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary studies should be performed, and all findings should be reported in detail. 

The examiner should note all current back, right knee, and left foot disabilities found.

(i) The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's current back, right knee, and/or left foot disabilities were caused by his service-connected left knee and/or right shin disabilities.  

(ii) Additionally, the examiner should state whether it is at least as likely as not that the Veteran's current back, right knee, and/or left foot disabilities were aggravated (permanently worsened) by his service-connected left knee and/or right shin disabilities.  Please specifically address whether there was any increase in severity of the Veteran's current back, right knee, and/or left foot disabilities that were proximately due to or the result of the Veteran's service-connected left knee and/or right shin disabilities, and not due to the natural progress of the Veteran's diagnosed back, right knee, and/or left foot disabilities. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3) Thereafter, the AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4) Following the completion of the foregoing, the AMC should readjudicate the Veteran's claims.  The AMC should then provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


